                        Case 19-10488-LSS    Doc 86     Filed 03/20/19    Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                            )    Chapter 11
                                                  )
Z GALLERIE, LLC, et al.,                          )    Case No. 19-10488 (LSS)
                                                  )
                             Debtors.             )    (Jointly Administered)

                        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

            PLEASE TAKE NOTICE pursuant to section 1109(b) of title 11 of the United States

Code (“Bankruptcy Code”) and Rule 9010 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) that Saul Ewing Arnstein & Lehr LLP appears as counsel for and on

behalf of Dallimore & Co. (“Dallimore”) in these bankruptcy cases.

            PLEASE TAKE FURTHER NOTICE that Dallimore requests that all notices given or

required to be given in the above-captioned chapter 11 cases (including, but not limited to, all

papers filed and served in all adversary proceedings in such cases, and all notices mailed only to

the statutory committees or their authorized agents, as such may be duly appointed or designated,

and to creditors and equity security holders who file with the Court and request that all notices be

mailed to them) be given to and served upon the following:

                                Lucian B. Murley, Esquire
                                Saul Ewing Arnstein & Lehr LLP
                                1201 North Market Street, Suite 2300
                                P.O. Box 1266
                                Wilmington, DE 19899
                                Telephone: (302) 421-6898
                                luke.murley@saul.com

            PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any




34639848.1 03/20/2019
                        Case 19-10488-LSS   Doc 86     Filed 03/20/19     Page 2 of 3




application, motion, petition, pleading, request, complaint, disclosure document of any kind,

conference, hearing, demand, order, or any other paper filed in the proceeding, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

telephone, facsimile transmission, telegraph, telex or otherwise.

            PLEASE TAKE FURTHER NOTICE that, as provided in Bankruptcy Rule 3017(a),

Dallimore requests that its attorneys be provided with copies of any and all disclosure statements

and plans of reorganization.

            PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service shall not be deemed or construed to be a waiver of (a) the rights of Dallimore (i) to have

final orders in non-core matters entered only after de novo review by a District Judge, (ii) to trial by

jury in any proceeding so triable in these cases or any case, controversy, or proceeding related to

these cases, (iii) to have the District Court withdraw the reference in any matters subject to

mandatory or discretionary withdrawal, (iv) to have any claims constitutionally required to be

determined by the District Court be determined therein, or (v) to have any matter heard by an

arbitrator or (b) any other rights, claims, actions, defenses (including defenses to jurisdictions),

setoffs, or recoupments to which Dallimore may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments it expressly reserves.




                                                   2
34639848.1 03/20/2019
                        Case 19-10488-LSS   Doc 86    Filed 03/20/19   Page 3 of 3




            PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service nor any former or later appearance, pleading, claim, or suit shall constitute an

authorization for the undersigned to accept service of process on behalf of Dallimore, and that such

service must be done in strict compliance with the Federal Rules of Civil Procedure and the

Bankruptcy Rules.

Dated: March 20, 2019
                                                SAUL EWING ARNSTEIN & LEHR LLP

                                                /s/ Lucian Murley
                                                Lucian B. Murley (DE Bar No. 4892)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899-1266
                                                Telephone: (302) 421-6898
                                                luke.murley@saul.com

                                                Attorneys for Dallimore & Co.




                                                  3
34639848.1 03/20/2019
